DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 07/16/2022. Claims 14-18 are withdrawn. Claims 1, 3, 13, and 19-20 are amended. Claims 1-13, and 19-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/458,787.  

Examiner Note
Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.
Applicant is encouraged to review the relevant references mentioned at the conclusion section of this office action.
Examiner encourages applicant to indicate the purpose or outcome of the independent claim. The claim is very specific, but I don’t see what is the result of all the steps you are taking, please add a limitation at the end (which has a support in your specification) to further tie the other limitations with what is the result of the steps taken in the claim.
  Response to Arguments

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 07/16/2022 have been fully considered but they are not persuasive:

Applicant submits on pages 7-9 of remarks filed on 07/16/2022 that McDonald fail to teach " computing, by a processor, one or more similarity scores based on the collected readily accessible personal identifier information and historical readily accessible personal identifier information that was collected during previous transactions of the member”.
Applicant would like to emphasize that McDonald only describes a confidence score based on a combination of different comparisons or analysis, without disclosing a score base on the collected readily accessible personal identifier information (collected during the transaction) and historical readily accessible personal identifier information that was collected during previous transactions of the member.

Examiner respectfully disagrees with applicant argument for claim 1 filed on 07/16/2022 on pages 7-9 of remarks.
McDonald in various paragraphs in his application discloses this limitation as: 
[062]       As part of operation 430, an identity of a person may be determined based on a
comparison of the analyzed image data with baseline data known to be associated with the person to be authenticated. In some embodiment, for example, aspects of the analyzed image data corresponding to one or more identified facial features or the general appearance of a face may be compared with corresponding data of various facial features previously associated with the person to be authenticated. In some embodiment, a person's identity may be verified based on comparison of the captured image data with one or more previously stored images to determine whether the captured image data corresponds to the person to be authenticated. Other comparison techniques may be used to determine a correlation or degree of similarity between known images or data of a person to be authenticated.in some embodiment, an algorithm may be implemented to develop a confidence score based on a combination of different comparison or analysis. A person's identity may be verified if the confidence score meets or exceeds a threshold.
[063]       Operation 440 1nay analyze and process the image data to identify one or more authentication parameters captured in the image data. Operation 440 may be implemented using a number of image data processing and analysis techniques, similar to operation 430, to determine whether at least some aspects or features of a prescribed authentication parameter are present in the captured image data. One or more image data processing operations may be implemented to identify whether certain aspects or features of the prescribed authentication parameter are present in the image data. Similar to operation 430, a confidence score may be generated based on a combination of results from one or more image data processing operations. If the confidence score meets or exceeds a predetermined threshold, then computing system 200 may determine that the authentication parameter is present in the captured image data], and 

[085]        In operation 750, authentication system 120 may determine whether the identity of the person in the analyzed image data can be verified or authenticated based on the one or more comparison of operation 740. The determination may be based on a confidence score associated with one or more comparisons of the image data and known biometric information. For example, with respect to the example for FIG. 6a described above, a confidence score may be associated with each comparison of the particular facial features. In some embodiment, the plurality of confidence scores may be summed and evaluated with a threshold score to determine whether the person's identity can be authenticated. In other embodiment, the score of each comparison may be evaluated based on a threshold score to determine a sufficient match for each compared facial feature. The determination to authenticate the person's identity may be based on whether a sufficient number of "matches" have been identified in the comparisons. 


[088]       As part of operation 770, authentication system120 may determine whether the identified possible authentication parameters are sufficiently simi1ar to the prescribed authentication parameter in order to authenticate the person as the source of the image data. Similar to the above disclosure, with respect to operation 740, a confidence score may be associated with each of the one or more comparison based on the similarity of the identified possible authentication parameter in the captured image data and characteristics of the prescribed authentication parameter. If a confidence score or other similar score meets or exceeds a predetermined threshold, the authentication system 120 may determine that the person is to be authenticated (Yes: operation 770). Alternative1y, authentication system 120 may determine that the person cannot be authenticated (No: operation 770). Based, at least in part, on the determination in operation 770, authentication system 120 may deny authentication (operation 775) or authenticate the identified person as the source of the image data (operation 780)].

[ ¶¶ 62, 68, 85, (determining via an authenticating system 120 (processor) a confidence score based on the received image and previously stored images that are received via an authentication instance module 354 selected from a history of prescribed authentication parameters (previous transactions) of the user. The authentication instance module may select or determine the prescribed authentication parameter based on capabilities of the user 131 or a history of prescribed authentication parameters selected for a particular user 131, as may be determined
from prior knowledge of user information]; and


Examiner Note: examiner maintains his rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Robert Colin McDonald (WO2016183406A1) (Filed in IDS 02/08.2020).
Regarding claim 1, McDonald discloses a method comprising: collecting associated transaction information of a transaction of a member [¶¶29,84,92, (associated transaction information) associated with a biometric information of a transaction of a user(member); and
collecting, by one or more sensors, readily accessible personal identifier information of the member during the transaction [see claim 1, (receiving via an image sensor an image data (readily accessible personal identifier information) of the user]; and
computing, by a processor, one or more similarity scores based on the collected readily accessible personal identifier information and historical readily accessible personal identifier information that was collected during previous transactions of the member [¶62, As part of operation 430, an identity of a person may be determined based on a
comparison of the analyzed image data with baseline data known to be associated with the person to be authenticated. In some embodiment, for example, aspects of the analyzed image data corresponding to one or more identified facial features or the general appearance of a face may be compared with corresponding data of various facial features previously associated with the person to be authenticated. In some embodiment, a person's identity may be verified based on comparison of the captured image data with one or more previously stored images to determine whether the captured image data corresponds to the person to be authenticated. Other comparison techniques may be used to determine a correlation or degree of similarity between known images or data of a person to be authenticated.in some embodiment, an algorithm may be implemented to develop a confidence score based on a combination of different comparison or analysis. A person's identity may be verified if the confidence score meets or exceeds a threshold], and [¶63, Operation 440 1nay analyze and process the image data to identify one or more authentication parameters captured in the image data. Operation 440 may be implemented using a number of image data processing and analysis techniques, similar to operation 430, to determine whether at least some aspects or features of a prescribed authentication parameter are present in the captured image data. One or more image data processing operations may be implemented to identify whether certain aspects or features of the prescribed authentication parameter are present in the image data. Similar to operation 430, a confidence score may be generated based on a combination of results from one or more image data processing operations. If the confidence score meets or exceeds a predetermined threshold, then computing system 200 may determine that the authentication parameter is present in the captured image data], and [¶85, In operation 750, authentication system 120 may determine whether the identity of the person in the analyzed image data can be verified or authenticated based on the one or more comparison of operation 740. The determination may be based on a confidence score associated with one or more comparisons of the image data and known biometric information. For example, with respect to the example for FIG. 6a described above, a confidence score may be associated with each comparison of the particular facial features. In some embodiment, the plurality of confidence scores may be summed and evaluated with a threshold score to determine whether the person's identity can be authenticated. In other embodiment, the score of each comparison may be evaluated based on a threshold score to determine a sufficient match for each compared facial feature. The determination to authenticate the person's identity may be based on whether a sufficient number of "matches" have been identified in the comparisons], and [¶88, As part of operation 770, authentication system120 may determine whether the identified possible authentication parameters are sufficiently simi1ar to the prescribed authentication parameter in order to authenticate the person as the source of the image data. Similar to the above disclosure, with respect to operation 740, a confidence score may be associated with each of the one or more comparison based on the similarity of the identified possible authentication parameter in the captured image data and characteristics of the prescribed authentication parameter. If a confidence score or other similar score meets or exceeds a predetermined threshold, the authentication system 120 may determine that the person is to be authenticated (Yes: operation 770). Alternative1y, authentication system 120 may determine that the person cannot be authenticated (No: operation 770). Based, at least in part, on the determination in operation 770, authentication system 120 may deny authentication (operation 775) or authenticate the identified person as the source of the image data (operation 780)], and [ ¶¶ 62, 68, 85, (determining via an authenticating system 120 (processor) a confidence score based on the received image and previously stored images that are received via an authentication instance module 354 selected from a history of prescribed authentication parameters (previous transactions) of the user. The authentication instance module may select or determine the prescribed authentication parameter based on capabilities of the user 131 or a history of prescribed authentication parameters selected for a particular user 131, as may be determined from prior knowledge of user information]; and

and determining, by the processor, if there is a match between transaction information and the collected readily accessible personal identifier information based on the one or more similarity scores [ ¶84, (determining by the authenticating system 120 whether there is a match between the identifier associated with the biometric information and the received image based on the confidence score].
Regarding claim 2, McDonald discloses wherein the associated transaction information comprises a timestamp of the transaction of the member, member identity, transaction location, and other information collected during the transaction [¶¶3, 49, 72, 82-location information; ¶82, timestamp information; ¶¶84-85, member information and other information].
Regarding claim 5, McDonald discloses wherein readily accessible personal identifier information comprises biometric information that comprises one of more of the following: profile picture, voice profile, fingerprint, gait, and other features that can be mapped to the member [¶¶61-62, (the image data comprises biometric information that comprises fingerprint that can be compared (mapped) to the user].
Regarding claim 7, McDonald discloses further comprising, validating an identity of the member if the match is determined [¶85, (authenticating (validating) an identity of the member upon determining the match].
Regarding claim 8, McDonald discloses, wherein the one or more sensors comprise one or more cameras operable to acquire one or more images for facial recognition [¶ 70, claims one and 7, the image sensor comprises camera 322 configured to capture image for facial recognition].
Regarding claim 9, McDonald discloses collecting, by one or more other sensors, other biometric information of member's activity in a member's facility [¶¶ 22-23,75,84, facial recognition information…retina scan or iris scan, as well as a fingerprint or some other uniquely identifiable trait or characteristic of a person. In some embodiments, a gesture dynamically performed in real-time may include a formation of a hand, such as in a fist or with fingers spread apart, or one or more fingers formed in a recognizable formation…].
Regarding claim 19, the subject matter of independent claim 19 contains the corresponding features as the method of claim 1 expressed respectively in analogous terms and additionally the features disclosed in 19: McDonald discloses validating an identity of the member if the match is determined [¶85, (authenticating (validating) an identity of the member upon determining the match].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) (Filed in IDS 02/08.2020) and further in view of US Patent No. (US2010/0004305) issued to Ganapathy (Filed in IDS 02/08.2020).
Regarding claim 3, McDonald does not explicitly disclose, however Ganapathy discloses wherein the readily accessible personal identifier information comprises current non-biometric information that comprises one or more of the following: ear buds, glasses, earrings, clothes, bags, hats, and signatures of electronic devices[¶¶42,47, 49, (the first collection of information (readily accessible personal identifier information) comprises cryptographic hash functions (non-biometric information) that include keying materials (signatures) for each of a portable device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide the readily accessible personal identifier information comprises non-biometric information that comprises one or more of the following: ear buds. glasses1 earrings, clothes, bags, hats, and signatures of electronic devices, as taught by GANAPATHY, in order to gain the advantage of providing security against a replay attack where a device seeks to improperly represent itself to establish automatic association (See GANAPATHY; paragraph [0049)).
Regarding claim 4, McDonald does not explicitly disclose, however Ganapathy discloses wherein the signatures of electronic devices is a MAC address, Bluetooth address (BD_ADDR), or other unique ID of the electronic devices [¶47, (the keying materials of each of the portable device includes unique identifiers of the portable device]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide wherein the signatures of electronic devices is a MAC address, Bluetooth address 118D_ADDR", or other unique ID of the electronic devices, as taught by GANAPATHY. in order to gain the advantage of establishing secure communication (See GANAPATHY; paragraph (0077]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) (Filed in IDS 02/08.2020) and further in view of Jafarifesharaki (WO2014160538A2) (Filed in IDS 02/08.2020).
Regarding claim 6, McDonald does not explicitly disclose, however Jafarifesharaki discloses wherein a profile picture is a group of pictures belonging to one member [page 13, lines 14-20, a profile image of a gym member utilizes one or more self-images taken to create a profile]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide wherein a profile picture is a group of pictures belonging to one member, as taught by Jafarifesharaki, in order to gain the advantage of performing a security protocol to verify the user (See Jafarifesharaki; page 21, line 22).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) (Filed in IDS 02/08.2020) and further in view of US patent no. 2004/0019855(Filed in IDS 02/08.2020) issued to Anderson.
Regarding claim 10, McDonald does not explicitly disclose, however, Anderson discloses communicating a status and activities of the member at a member's facility to a third party [¶¶24,27,34, (distributing available (status) fitness records and exercise activities of the member at a gym (member's facility) to a third party].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide communicating a status and activities of the member at a member's facility to a third party, as taught by Anderson  in order to gain the advantage of providing exercise metrics to third parties who have an interest in the health and well-being of particular health club members for providing professional counseling services efficiently at prevailing price levels (See Anderson; paragraph [0007)].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) (Filed in IDS 02/08.2020) and further in view of US patent no. 2013/0326229 (Filed in IDS 02/08.2020) issued to Shinichi Eguchi.
Regarding claim 11, McDonald does not explicitly disclose, however, Eguchi discloses wherein for each readily accessible personal identifier information, a similarity score is computed against all profiles of the member [¶¶34,96-97, 103, 112, a similarity score is calculated against all template records (all profiles) of the user for each of the acquired image information pieces].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide wherein for each readily accessible personal identifier information, a similarity score is computed against all profiles of the member, as taught by Eguchi, in order to gain the advantage of improving the false rejection rate (See Eguchi; paragraph [0039]).

Claims 12-13 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Robert Colin McDonald (WO2016183406A1) (Filed in IDS 02/08.2020) and further in view of US patent no. 2014/0230032 (Filed in IDS 02/08.2020) issued to Duncan.
Regarding claim 12, McDonald further discloses wherein the readily accessible personal identifier information comprises collected biometric information [¶61, the image data comprises a "signature" pattern of facial changes (collected biometric information)].
 McDonald does not explicitly disclose; however, Duncan discloses the readily accessible personal identifier information comprises collected biometric information and collected non-biometric information [¶¶27-28, 55, (the bank identification information (readily accessible personal identifier information) comprises captured biometric information and previously received non-biometric information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McDonald to provide the readily accessible personal identifier information comprises collected biometric information and collected non-biometric information, as taught by DUNCAN, in order to gain the advantage of reducing the chance of a false matching (See Duncan; paragraph (0053]).
Regarding claim 13, wherein the determination of if there is a match is based on 1) the transaction information and the collected biometric information, or 2) the transaction Customer No. 38062 2220148-2239PATENT information and the collected non-biometric information, or 3) the transaction information and the collected biometric information and the collected non-biometric information, or 4) item 3) and historical biometric information.  
McDonald, in view of Duncan, discloses the method of claim 12. Modified McDonald further discloses wherein the determination of if there is the match is based on the transaction information and the collected biometric information. or 2) the transaction information and the collected non-biometric information, or 3) the transaction information and the collected biometric information and the collected non-biometric information. or 4) item 3) and historical biometric information [¶¶61, 84, determining by the authenticating system 120 whether there is the match based on the identifier and “signature" pattern of facial changes].
Regarding claim 20, this claim is interpreted and rejected for the same rational set forth in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CA 2975127A1[METHODS AND SYSTEMS FOR DETERMINING USER LIVENESS AND VERIFYING USER IDENTITIES, Similarity score, biometric data].
JP 2015518493 A [ Method and System for Dynamically Controlling Access to A Network, similarity score].
IONITA) US2018/00446871) [ METHODS AND SYSTEMS FOR ENHANCING USER LIVENESS DETECTION, similarity score, biometric].
CN 107924436 A [ Access Control Electronic Device Using Biometric Identification Technology, similarity score, comparing biometric image].
CN 104704521 A [ Multi-factor Profile and Safe Fingerprint Analysis, similarity score, historical record].
CN 108875341 A [ A Human Face Unlocking Method, Device, System and Computer Storage Medium, similarity score, comparing real-time human face with face database].
Lindemann (US2019/0164156) [ EXTENDING A SECURE KEY STORAGE FOR TRANSACTION CONFIRMATION AND CRYPTOCURRENCY, similarity score, Factors such as the time of the transaction, the location of the transaction].
Robinson (US7778933) [system and method for categorizing transaction]. 
Agarwal (US2015/0348045) [system and methods for implementing transactions based on facial recognition].
Duncan (US2014/0229380) [NOVELTY - The method involves receiving a request to authenticate a person by a centralized computer (120), where the request to authenticate includes first biometric information. The first biometric information is compared with second trusted biometric information by the computer. A similarity measure is determined based on the comparison of the first biometric information with the second trusted biometric information by the computer. A person is authenticated as a person from independent sources by the computer when the similarity measure is greater than or equal to a similarity measure threshold].
Minnis (US2011/0093385) [Customer identification of transaction and financial transaction record matching].
Wilson (US10789586) [Transaction verification based on a transaction identifier and associated location data].                                                                                                                                                                  
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496